PER CURIAM.
We reverse the order denying the appellant’s motion to vacate his conviction and sentence for possession of a firearm by a violent career criminal. The supreme court declared the underlying statute unconstitutional in State v. Thompson, 750 So.2d 643 (Fla.1999), and the appellant has asserted a timely challenge to the validity of the statute. Because the invalid conviction for possession of a firearm by a violent career criminal was included in the computation of the sentencing guidelines, we must also reverse the sentences imposed on the remaining charges, with instructions to resentence the appellant for these charges based on a corrected score-sheet.
Reversed and remanded.
BARFIELD, C.J., KAHN and PADOVANO, JJ., CONCUR.